J-S54014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUSTIN ANTHONY GLOVER, JR.                 :
                                               :
                                               :   No. 598 MDA 2020

              Appeal from the PCRA Order Entered March 10, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0005101-2006


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY NICHOLS, J.:                               FILED APRIL 27, 2021

        Appellant Justin Anthony Glover, Jr. appeals from the order dismissing

as untimely his third petition filed under the Post Conviction Relief Act1

(PCRA). Appellant argues that the PCRA court erred in rejecting his claim that

after-discovered evidence of his co-defendant possessing a second cell phone

entitled him to an evidentiary hearing. Following our review of the record, we

affirm.

        A prior panel of this Court summarized the procedural history of this

matter as follows:

        A jury convicted [Appellant] of first-degree murder, conspiracy to
        commit murder and abuse of corpse[fn1] in connection with the
        death of Wesley Person. The trial court imposed a mandatory
        sentence of life imprisonment without parole.[fn2] [Appellant]
        appealed. This Court affirmed, see Commonwealth v. Glover,
        1033 MDA 2009 (Pa Super., filed Mar. 3, 2010) (unpublished
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S54014-20


     memorandum), and our Supreme Court denied allocatur on
     August 3[], 2010. [Appellant] did not file a direct appeal with the
     United States Supreme Court.

               18 Pa.C.S.A. § 2502, § 903, and § 5510,
           [fn1]

           respectively.

               Additionally, the trial court imposed a 10 to 20
           [fn2]

           year term of imprisonment for [Appellant’s]
           conspiracy conviction and a 1 to 2 year term of
           imprisonment for his abuse of corpse conviction.

     On March 25, 2011, [Appellant] filed his first petition pursuant to
     the PCRA, alleging several claims of ineffective assistance of trial
     counsel.      Notably,    [Appellant]    asserted   trial  counsel’s
     ineffectiveness for failing to call character witnesses. The PCRA
     court denied [Appellant’s] petition. A panel of this Court affirmed.
     See Commonwealth v. Glover, 285 MDA 2013 (Pa. Super., filed
     Mar. 3. 2014) (unpublished memorandum). [Appellant] did not
     file a petition for allocatur with the Pennsylvania Supreme Court.

     [Appellant] filed the instant petition on March 15, 2018, alleging
     he was entitled to a new trial because his co-defendant, Lawrence
     Murrell, received a new trial following federal habeas corpus
     review. Specifically, [Appellant] claimed Murrell received relief
     due to his claim that trial counsel was ineffective for failing to call
     character witnesses. Because he raised the identical claim in a
     previous PCRA petition, [Appellant] asserts that the grant of relief
     to Murrell while denying [Appellant] relief for the same issue
     would constitute a deprivation of due process and equal protection
     of the law.

     Noting [Appellant’s] petition was facially untimely and that his
     claim did not meet a timeliness exception, the PCRA court issued
     a Pa.R.Crim.P[.] 907 notice of its intent to dismiss the petition.
     Despite [Appellant’s] response, the court ultimately dismissed his
     petition as untimely on June 22, 2018.


Commonwealth v. Glover, 1161 MDA 2018, 2019 WL 3763751, at *1 (Pa.

Super. filed Aug. 9, 2019) (unpublished memorandum). This Court ultimately

dismissed Appellant’s appeal from the denial of his second petition because


                                      -2-
J-S54014-20



he had previously litigated the issue of counsel’s failure to call character

witnesses in his first PCRA petition. Id. at *3.

       On October 4, 2019, Appellant filed the instant third counseled PCRA

petition, alleging newly-discovered evidence, namely, that his co-defendant,

Lawrence Murrell, made two outgoing phone calls on December 24, 2005, to

Murrell’s wife, Shynea Haskins, from a cell phone with a number ending in

0786 (the 0786 phone). See PCRA Pet., 10/4/19, at 11. Appellant asserted

that there was no reason for Appellant to have contacted Murrell’s wife from

the 0786 number. Id. Appellant further contended that he had no reason to

suspect his co-defendant was in possession of the 0786 phone at the time of

the murder, and therefore, could not have discovered this fact by due

diligence. Id. at 11-14. Therefore, Appellant contended that evidence that

his co-defendant possessed the 0786 phone and a second phone with a

number ending in 0832 (the 0832 phone) at the time of the offense would

have exculpated Appellant.2 Id. at 14.

       Additionally, Appellant argued that his private investigator had

performed a crime scene reconstruction proving that it was possible for a

single person to have moved the victim’s body from a vehicle and into the

culvert where it was found. Id. at 11-15. Appellant contended that the facts

____________________________________________


2 As noted by the PCRA court, “[a]t trial, it was established that detectives
obtained cell phone records for [the 0786 phone] and [the 0832 phone], which
were connected to [Appellant] and co-defendant Murrell respectively. The
records reflected the cell phones traveling together on December 23-24,
2005.” PCRA Ct. Op., 1/22/20, at 3 n.3.

                                           -3-
J-S54014-20



underlying the claim were previously unknown to him because he was not

present on the night of the offense, and was unaware of whether the assailant

had worked alone or with a co-defendant. Id.

      On January 22, 2020, the PCRA court, by order and memorandum,

issued notice pursuant to Pa.R.Crim.P. 907 that it planned to dismiss

Appellant’s third untimely petition without a hearing as Appellant had not

satisfied the   jurisdictional threshold of Section 9545(b)(1)(ii).         See

Pa.R.Crim.P. 907 Notice, 1/22/20, at 1. Appellant filed a response to the PCRA

court’s notice, but on March 10, 2020, the court issued its final dismissal of

Appellant’s petition.

      Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. On May 27, 2020, the PCRA

court issued a memorandum statement in lieu of opinion, adopting its prior

memorandum of January 22, 2020. See PCRA Ct. Op., 5/27/20, at 1.

      On appeal, Appellant presents the following issue for our review:

      Did the PCRA court abuse its discretion in dismissing [Appellant’s]
      claim without evidentiary hearing where he properly pled and
      proved he was entitled [to] relief based on newly and after
      discovered evidence of that the [sic] number contacted from
      [Appellant’s] cellphone belonged to his co-defendant’s wife?

Appellant’s Brief at 2.

      Appellant acknowledges that his petition is untimely but argues that the

PCRA court erred in dismissing his petition without a hearing. See id. at 9.

He contends he was entitled to a hearing on “his newly and after discovered

evidence claim of [his co-defendant’s] revelation that he alone had

                                     -4-
J-S54014-20



[Appellant’s] cell phone and made two outgoing calls to [his wife] from the

phone, which is corroborated by the investigatory report connecting Mrs.

Haskins to one of the numbers called.” Id. Appellant argues that he was

unaware of the proffered facts with respect to his co-defendant’s use of the

cell phone to call Mrs. Haskins and could not have discovered this fact sooner.3

       Our review of the denial of a PCRA petition is limited to the examination

of “whether the PCRA court’s determination is supported by the record and

free of legal error.”     Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.

Super. 2014) (quotation marks and citation omitted). “A PCRA court passes

on witness credibility at PCRA hearings, and its credibility determinations

should be provided great deference by reviewing courts.” Commonwealth

v. Johnson, 966 A.2d 523, 539 (Pa. 2009) (citations omitted). “The PCRA

court’s findings will not be disturbed unless there is no support for the findings

in the certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super.

2014) (citation omitted). We review “the PCRA court’s legal conclusions de

novo.” See Miller, 102 A.3d at 992 (citation omitted).

       “With respect to the PCRA court’s decision to deny a request for an

evidentiary hearing, or to hold a limited evidentiary hearing, such a decision

is within the discretion of the PCRA court and will not be overturned absent

an abuse of discretion.” Commonwealth v. Maddrey, 205 A.3d 323, 327

____________________________________________


3The Commonwealth’s brief appears to refer solely to Appellant’s prior appeal
and does not address any of Appellant’s current issues.


                                           -5-
J-S54014-20



(Pa. Super. 2019), appeal denied, 218 A.3d 380 (Pa. 2019) (citation and

quotation omitted). It is well settled that “[t]here is no absolute right to an

evidentiary hearing on a PCRA petition, and if the PCRA court can determine

from the record that no genuine issues of material fact exist, then a hearing

is not necessary.” Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super.

2008). “[T]o obtain reversal of a PCRA court's decision to dismiss a petition

without a hearing, an appellant must show that he raised a genuine issue of

fact which, if resolved in his favor, would have entitled him to relief, or that

the   court   otherwise   abused    its    discretion   in   denying   a   hearing.”

Commonwealth v. Hanible, 30 A.3d 426, 438 (Pa. 2011) (citation omitted).

      It is well settled that “the timeliness of a PCRA petition is a jurisdictional

requisite.” Commonwealth v. Brown, 111 A.3d 171, 175 (Pa. Super. 2015)

(citation omitted).    A PCRA petition, “including a second or subsequent

petition, shall be filed within one year of the date the judgment becomes final

. . . ” 42 Pa.C.S. § 9545(b)(1). A judgment is final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” 42 Pa.C.S. § 9545(b)(3).

      An untimely PCRA petition may be considered if one of the following

statutory exceptions applies:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;


                                          -6-
J-S54014-20


      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). “The petitioner bears the burden to allege

and prove [that] one of the timeliness exceptions applies.” Commonwealth

v. Garcia, 23 A.3d 1059, 1062 (Pa. Super. 2011) (citation and quotation

marks omitted).

      As noted above, there is no dispute that Appellant’s petition is facially

untimely.   His judgment of sentence became final on November 1, 2010;

therefore, he had until November 1, 2011, to timely file a petition.           See

Brown, 111 A.3d at 175. Nevertheless, Appellant contends that his petition

meets a time bar exception due to newly discovered facts.

      To establish the timeliness exception in Section 9545(b)(1)(ii) based on

a previously unknown fact, a petitioner must

      demonstrate he did not know the facts upon which he based his
      petition and could not have learned those facts earlier by the
      exercise of due diligence. Due diligence demands that the
      petitioner take reasonable steps to protect his own interests. A
      petitioner must explain why he could not have learned the new
      fact(s) earlier with the exercise of due diligence. This rule is
      strictly enforced.

Id. at 176. A petition seeking relief pursuant to a statutory exception must

adhere to the additional requirement of filing the claim within one year of the

date the claim could have first been presented. 42 Pa.C.S. § 9545(b)(2).



                                      -7-
J-S54014-20



     Here, the PCRA court noted that Appellant did not meet the jurisdictional

requirements for the newly-discovered facts exception:

     [Appellant] claims that on the evening of December 23, 2005[,]
     and into the morning of December 24th, he was at home with his
     girlfriend and not in possession of the [0786 phone]. [Appellant]
     asserts that on December 1, 2018, he learned that his co-
     defendant Murrell made two outgoing cell phone calls from the
     0786 [phone] on December 24, 2005 to his wife . . . . Later in
     December of 2018, [Appellant]’s private investigator opined that
     based on geography and conditions, it would be possible for one
     person to have moved the decedent’s body. [Appellant] alleges
     that on August 24, 2019, the private investigator recorded a crime
     scene reconstruction off of Interstate 83 in Maryland, that
     allegedly demonstrated that one person was physically able to
     move a body from a vehicle on the shoulder of the road into a
     culvert. It should be noted that, according to [Appellant], such
     reconstruction has not yet been memorialized in writing and,
     consequently, has not been made a part of the petition.[fn4]

           [fn4][Appellant]’s Exhibit C includes an “Investigative
           Report prepared by [Appellant]’s private investigator,
           Detective S. Marziale. Detective Marziale opines that
           “[a]fter photographing and assessing the area, it is
           believed that there is a possibility that the body from
           this crime scene could have possibly been moved by
           only ONE person. However, this would have to be
           tested/reenacted by this investigator to prove it
           beyond a reasonable doubt.”

     [T]his [c]ourt finds that [Appellant] has not demonstrated the
     components necessary to establish jurisdiction under Section
     9545(b)(1)(ii). The exhibits of the phone records attached to
     [Appellant]’s petition do not prove the alleged “fact” that co-
     defendant Murrell was the individual who made the phone calls to
     Mrs. Haskins, and the opinion of a private investigator certainly
     does not give rise to a “fact” that the murder in question could
     have been carried out by one person. Even were we to assume
     that these claims constituted actual facts and that such facts were
     previously unaware to [Appellant], [Appellant] failed to act with
     due diligence to discover the information. It was [Appellant]’s
     burden to investigate these issues, both of which were matters

                                    -8-
J-S54014-20


      that were initiated at trial. [Appellant]’s allegedly new information
      could have been discovered at any point in time, and his petition
      is silent as to why he could not obtain such information earlier, or
      what efforts he made in the exercise of due diligence.

See PCRA Ct. Op., 1/22/20, at 3-4.

      Following our review, we agree with the PCRA court that Appellant failed

to establish due diligence in discovering the facts giving rise to his claim. As

noted, to establish a time bar exception, due diligence demands that “the

petitioner take reasonable steps to protect his own interests . . . and explain

why he could not have learned the new fact(s) earlier with the exercise of due

diligence.” Brown, 111 A.3d at 176. At trial, the Commonwealth’s theory

was that the location data from the 0786 phone and the 0832 phone

established that Appellant and his co-defendant Murrell were together on the

night of the murder and disposal of the victim’s body. Appellant’s trial defense

was that he could not have been present when these things happened.

      With regard to the phone records, Appellant argues that Ms. Haskins’

phone number was not publicly available. Appellant was aware at the time of

trial that the phone records would be used as evidence against him, but does

not explain why he waited until 2018 to further investigate the numbers called

by the 0786 phone or attempt to subpoena Ms. Haskins’ records. With regard

to the crime scene investigator’s report, Appellant argues that he could not

afford a private investigator at the time of trial. However, as of the date of

the filing of the PCRA court memorandum opinion in January 2020, Appellant

still had not provided a memorialized report from his private investigator.



                                      -9-
J-S54014-20



      Under these circumstances, Appellant fails to show due diligence in

investigating the phone records of the 0786 phone and the possibility that one

person could have taken the victim’s body from the vehicle to the culvert when

filing the instant petition almost nine years after his conviction became final.

Accordingly, following our review, we agree with the PCRA court that

Appellant’s petition did not demonstrate an exception under Section

9545(b)(1)(ii), or that he was entitled to a hearing. See Hanible, 30 A.3d at

452. Accordingly, we affirm.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/27/2021




                                     - 10 -